Citation Nr: 1214200	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  05-11 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome, to include as secondary to service-connected disabilities, including radiculopathy of the right upper extremity; sensory neuropathy of the left upper extremity; degenerative joint disease of the cervical spine; and residuals of a left radial head fracture. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1973 to March 1977 and from January 1980 to December 1982.  He had additional service in the California Army National Guard. 

This matter originally came to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran was afforded a Travel Board hearing in May 2009.  A transcript has been associated with the claims folder.  

In an August 2009 decision, the Board (1) denied an initial rating in excess of 10 percent for residuals of a left radial head fracture; (2) denied an initial rating in excess of 10 percent for degenerative joint disease of the cervical spine with headache disorder prior to March 8, 2000, and greater than 20 percent thereafter; (3) denied a total rating based on individual unemployability due to service-connected disabilities prior to February 7, 2008, and granted a total rating based on individual unemployability due to service-connected disabilities as of February 7, 2008; and, (4) remanded the issue of entitlement to service connection for carpal tunnel syndrome to the RO. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in May 2010, the Veteran's then-attorney and a representative of VA's General Counsel, on behalf of the Secretary, filed a joint motion for partial remand.  In a May 2010 order, the Court granted the motion, vacated that portion of the Board's August 2009 decision assigning an effective date of February 7, 2008, for a total rating based on individual unemployability, and remanded the matter to the Board for further action.  The remaining portion of the Board's decision was left intact. 

In light of the Court's order, the issues of the effective date to be assigned for the award of a total rating based on individual unemployability, and entitlement to service connection for carpal tunnel syndrome were remanded in November 2010.  In December 2010 the RO awarded an effective date of August 25, 2005, for the award of a total rating based on individual unemployability.  The Veteran did not file a Notice of Disagreement regarding the effective date assigned.  

Concerning the issue of entitlement to service connection for bilateral carpel tunnel syndrome, in November 2010 the Board remanded the issue to obtain a VA examination.  The Veteran was afforded an examination in December 2011, with a February 2011 addendum opinion.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's bilateral carpal tunnel syndrome is not related to service, or due to or aggravated by his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for service connection for bilateral carpal tunnel, to include as secondary to the Veteran's service-connected radiculopathy of the right upper extremity; sensory neuropathy of the left upper extremity; degenerative joint disease of the cervical spine; and residuals of a left radial head fracture, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In July 2003, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.

Furthermore, as claims for increased initial ratings are downstream issues from that of service connection, he bears the burden of demonstrating prejudice resulting from defective VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The Board notes that, in the present case, initial notice was issued prior to the September 2003 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation appeal, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  That case, however, was overruled by the U.S. Court of Appeals for the Federal Circuit, and is no longer binding on the Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The Veteran's service treatment records, as well as VA and non-VA medical records have been obtained.  Pertinent medical records have also been obtained from the Social Security Administration.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  He was also afforded a VA medical examination in February 2011.  The Board notes that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is aware that the examiner did not address whether the Veteran's service-connected tonsillectomy could have caused or aggravated his bilateral carpal tunnel syndrome; however, the Board finds that it is self-evident the tonsillectomy is not related to bilateral carpal tunnel syndrome.  In May 2009, the Veteran was afforded the opportunity to testify before the Board.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection may be established on a secondary basis for disability which is proximately due to, or the result of, a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2011).  Secondary service connection may also be established for a nonservice-connected disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

Service treatment records do not include treatment or diagnosis of carpal tunnel syndrome; however, there is evidence of a neck and upper left extremity injury in 1981.  Although service treatment records discuss a left elbow fracture, medical opinions of record suggest that this did not directly contribute to carpal tunnel syndrome, and at most contributed to overuse of the right hand and arm.  

Private chiropractic treatment notes from 1991 indicate that the Veteran had no feeling in his little finger of the right hand on dermatomes.  

VA treatment notes show that in August 2002 the Veteran reported that he had experienced episodic numbness in his fingers for the previous three years.  An October 2002 electromyograph (EMG) interpretation was of moderate bilateral carpal tunnel syndrome, worse on the right.  In October 2002 a medical opinion from C. Perry, M.D., was received indicating that the Veteran had bilateral carpal tunnel syndrome.  Dr. Perry indicated that the Veteran had a radial head fracture which the Veteran reported occurred in service, and caused carpal tunnel as it forced him to overuse his right arm due to chronic pain and left arm limitations related to the fracture.  Dr. Perry opined that because carpel tunnel was an overuse syndrome it was possible that overuse of his right arm contributed to carpal tunnel on his right, although the fracture itself was not causally related.  The Veteran also had carpal tunnel on his left side; however, Dr. Perry indicated that no overuse from his prior fracture could be attributed to or related to it.  In fact, the Veteran reported that he used his left arm less due to residuals from the fracture.  

In a September 2004 VA examination the Veteran indicated that he had experienced numbness since he fractured the radial head of his left elbow.  He reported that the numbness was in both hands, predominantly through the thumb and first three fingers.  He reported difficulty using his arm and gripping.  Strength, reflexes, and sensory tests were good, except there was decreased sensation over the left thumb.  

VA treatment records indicate that the Veteran wore wrist splints in part for his carpal tunnel syndrome.  In July 2005 the Veteran reported that he woke up with his arms hurting from carpal tunnel syndrome, and experienced numbness in his hands, worse on the right than the left.  An August 2005 EMG revealed bilateral moderate carpal tunnel syndrome; left chronic C7-T1 polyradiculopathy; and, right chronic C8-T1 radiculopathy.  

In September 2005 the Veteran was afforded a hearing with a Decision Review Officer at the RO.  The Veteran contended that his bilateral carpal tunnel syndrome had most likely begun following his 1981 in-service fall and fracture of the left radial head of his left elbow, and he suggested it was due to overuse.  The Veteran indicated that carpal tunnel syndrome was first diagnosed in 2002, and that it was treated with Naproxen.  

In February 2006 the Veteran was afforded a VA neurological examination.  It was indicated that the Veteran's bilateral carpal tunnel syndrome was associated with inability to sustain manual work or repetitive motion in the hands, such as data processing without proper rest.  The Veteran reported that all fingers of both hands tingled.  It was indicated that the fourth and fifth fingers of the right hand were worse and that both medial nerves were involved.  There was a negative Tinel's sign over the medial nerve of the wrist, the ulnar nerve at the elbow, and a negative Phalen's sign.  Otherwise, the Veteran had good strength and reflexes.  Diagnosis was of bilateral carpal tunnel syndrome, associated with inability for sustained manual work of repetitive motion in the hands.  The examiner indicated that he would not assign any other nerve-related diagnoses, because in his opinion the Veteran did not have a radiculopathy present.  It was indicated that the EMG was based on soft findings of increased amplitude of motor unit potentials without any fall out, which were judged to be chronic; however, it did not list as active, and there was no pathology in the cervical spine that would support such a disease.  The Veteran did, however, have some symptoms, and the examiner indicated he may have disputed thoracic outlet syndrome with numbness and tingling through the fourth and fifth fingers, which could be a potential source of changes on the EMG, albeit rarely.  Regarding whether the right hand carpal tunnel syndrome could be due to overuse of the right hand due to his left arm injury, the examiner indicated that the Veteran was right-hand dominant, and that to assume that just because the Veteran used his right hand a lot he developed carpal tunnel would suggest almost any right-hand dominant person would develop carpal tunnel, such that the carpal tunnel syndrome on the right was not caused as a result of the left radial head fracture on the left.  

An April 2006 VA orthopedic treatment note indicates that the Veteran was seen for reports of hand numbness, tingling and pain on the right side.  On physical examination, it was evident that the Veteran was right-hand dominant.  The Veteran had excellent range of motion of all fingers, sensation at two point discriminations 4-mm in all fingers in both upper extremities, good pulses 2+ of radial ulnar artery, negative Tinel sign, bilaterally, and negative Phalen test, bilaterally.  Assessment was of mild to moderate carpal tunnel syndrome.  It was indicated that there was multifactorial esthesiology causing his right upper extremity numbness, considering that he had cervical spondylosis with polyneuropathy bilaterally on EMG, as well as moderate carpal tunnel syndrome.  He also had a two point discrimination as well as mild to moderate symptoms for carpal tunnel.  It was recommended that the Veteran treat his carpal tunnel with use of night splints, modification of activities, and steroid injections if symptoms persisted.  

An August 2008 VA orthopedic examination for his neck and upper left extremity indicated that the Veteran reported numbness in his left and right upper extremities, and weakness and pain in his left forearm, and had a present diagnosis of carpal tunnel syndrome.  The Veteran experienced residual neurapraxia in both hands, and in regards to his left hand, involving all of the fingers and thumb.  The examiner indicated that past EMG studies had been interpreted as carpal tunnel syndrome or sometimes ulnar nerve neuropathy.  

VA treatment records from 2006 indicated that the Veteran's carpal tunnel syndrome was stable on current medications, and 2007 notes indicate he took Salsalate and Vicodin.  In September 2008 the Veteran was treated for bilateral carpal tunnel syndrome, specifically having reported pain and numbness in his hands and fingers, and was re-issued wrist splints.  

A November 2008 VA examination regarding his joints, indicated that X-ray examination of the left elbow revealed osteoarthrosis involving the radiocapitellar joint with osteophyte formation and narrowing.  This was an osseous body in the anterior aspect of the elbow measuring 1.2 centimeters.  

In a March 2009 opinion by D. Cullan II, M.D., of Lenihan, Selecky & Chadha Orthopedics it was indicated that the Veteran's service medical records and current medical records had been reviewed.  Dr. Cullan opined that it was at least as likely as not that the Veteran's bilateral carpal tunnel syndrome was related to his military service based on the history provided by the Veteran.  Specifically, the Veteran had reported being injured August 29, 1981, when he fell and sustained a fracture involving the left radial head.  The Veteran reported that since then he had developed progressive pain, numbness, and tingling in his hands bilaterally.  The Veteran reported that he had been treated following a workup for bilateral carpal tunnel syndrome; however, he had declined injections or surgery.  In addition, the Veteran had developed osteoarthritic changes (posttraumatic) related to his left elbow injury.  Dr. Cullan indicated that on October 1, 2001, the Veteran had EMG nerve conduction studies which showed evidence of moderate bilateral carpal tunnel syndrome.  The Veteran reported that his symptoms had not improved over time.  Physical examination of the bilateral hands showed intact skin, a good range of motion in the hands and wrists, palpable pulses, and no bony tenderness or instability.  The impression was of bilateral carpal tunnel syndrome.  As mentioned above, the EMG studies from October 2002 had shown carpal tunnel syndrome, and in addition, Dr. Cullan indicated that August 2009 radiographs suggested osteoarthrosis in the radial-capitellar joint of the left elbow.  Based on the medical findings and the Veteran's reported history, especially regarding overuse of the right arm in light of a left arm injury, Dr. Cullan indicated that it was possible that favoring his injured arm had contributed to his carpal tunnel syndrome, which had progressed over time.  

At his May 2009 Travel Board hearing the Veteran indicated that his carpal tunnel problems could stem from his cervical problems.  He also reported that while in service he had overused his right arm on account of having fallen on his left arm and injuring it.  

In November 2010 with respect to the Veteran's claim of service connection for bilateral carpal tunnel syndrome, the Board found that the record remained unclear as to the nature and etiology of the condition, including whether the Veteran's bilateral carpal tunnel syndrome was causally related to his active service or any incident therein, or was causally related to or aggravated by any service-connected disability.  As such, the issue was remanded in order to afford the Veteran a VA examination, wherein the examiner was asked to opine as to the etiology of the Veteran's carpal tunnel syndrome, to include whether it was caused or aggravated by any service-connected disability, specifically including consideration of (1) radiculopathy of the right upper extremity; (2) sensory neuropathy of the left upper extremity; (3) degenerative joint disease of the cervical spine; and, (4) residuals of a left radial head fracture. 

Pursuant to remand instructions, the Veteran was afforded a VA examination in February 2011 wherein the examiner opined that it was less likely as not that the Veteran's bilateral carpal tunnel syndrome was causally service-related.  He opined that although the ulnar neuropathy (i.e. cubital tunnel syndrome) and bilateral cervical radiculopathy may at least as likely as not be service related, these entities were not related to the carpal tunnel syndrome.  In December 2011 the examiner provided an addendum opinion, wherein he extended and supported his conclusion with rationale regarding the time gap between when the Veteran's symptoms began following service, and indicating that this was not in keeping with active service causing carpal tunnel.  Specifically, the examiner indicated that the Veteran reported his symptoms had begun approximately twelve years earlier, evidenced by constant and continuous pain and numbness in his upper extremities, meaning that that the Veteran reported experiencing symptoms approximately 17 years after service.  Further, the examiner opined that the anatomic site of pathology in a carpal tunnel syndrome involves the medial nerve at the wrist, and that this was far removed from, and anatomically unrelated to, and therefore not causally related to or aggravated by conditions involving the cervical nerve roots (i.e. radiculopathy of the right upper extremity), ulnar nerve (i.e. "sensory neuropathy of the left upper extremity"), degenerative joint disease of the cervical spine, or residuals of a left radial head fracture.  

The Board acknowledges the Veteran's contentions, cognizant that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran is competent to attest to his symptomatology, including his pain, numbness and tingling.  Competency is distinguished from weight and credibility, which is a factual determination going to the probative value of the evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this situation, the assertions regarding the described symptomatology are competent; however, the Veteran's assertion that he experienced such symptomatology since his elbow injury in service is not credible where it was not addressed until near the time when the Veteran sought service connection for carpal tunnel syndrome despite numerous medical records since service.  For example, one of his earlier claims in October 1986 was for a neck, head and left arm injury, and the February 1987 examiner recorded reports of pain to the left elbow, for which the Veteran is already service-connected for residuals of a left radial head fracture; however, the record does not show reports of, or treatment for numbness or tingling of the right or left upper extremities.  Further, in March 2004 a VA doctor indicated that the Veteran's concern with his claim seemed to interfere with treatment as his focus was oriented towards his disability claim rather than his medical care.  As such, the Board does not find the Veteran's statements regarding continuity credible, and gives them little probative weight.  

The Board has also considered the Veteran's statements asserting a nexus between his carpal tunnel syndrome, and his left elbow fracture and his radiculopathy of the right upper extremity; sensory neuropathy of the left upper extremity; degenerative joint disease of the cervical spine; and residuals of a left radial head fracture.  Although the Veteran is competent to report his symptomatology, he is not competent, on the facts of this case, to render a medical opinion as to the etiology of his carpal tunnel syndrome.  In this regard, the Board notes evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  VA, however, "must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Little probative value is given to the Veteran's etiological assertions as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

Following a review of the evidence, the Board concludes that the most persuasive evidence is against the claim of service connection for bilateral carpal tunnel syndrome as directly related to service or as secondary to service-connected disabilities.  The Board accords particular probative value to the December 2011 VA examiner's opinion in concert with the February 2011 examination, finding that the Veteran's carpal tunnel syndrome was less likely as not causally service-related, and that the Veteran's carpal tunnel syndrome was not causally related to or aggravated by conditions involving the cervical nerve roots (i.e. radiculopathy of the right upper extremity), ulnar nerve (i.e. "sensory neuropathy of the left upper extremity"), degenerative joint disease of the cervical spine, or residuals of a left radial head fracture.  That opinion was arrived at after thorough and comprehensive review of the claims folder containing service and post-service medical records; the Veteran's actual medical history; and, the October 2007 examination of the Veteran.  See Nieves-Rodrigues v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims folder was reviewed).  The examiner's opinion was well-reasoned because it was supported by adequate rationale regarding not only the time gap from service to diagnosis, but also the lack of anatomical relationship between the Veteran's carpal tunnel and other service-connected disabilities.  In contrast, Dr. Perry's opinion regarding overuse of the right arm as a result of the left elbow fracture was couched in terms such as "possible," and was speculative in nature.  Similarly, Dr. Cullan's opinion was couched in speculative terminology, and further the rationale focused on overuse of the right arm, then conclusively determined that this could support bilateral carpal tunnel syndrome without providing a rationale as to how the left arm carpal tunnel syndrome would have developed.  Thus, the Board finds the December 2011 VA examiner's opinion to be most persuasive, and notes that this is against the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

Consequently, the Board finds the evidence of record is against the award of service connection for the Veteran's bilateral carpal tunnel syndrome, to include as secondary to service-connected radiculopathy of the right upper extremity; sensory neuropathy of the left upper extremity; degenerative joint disease of the cervical spine; and residuals of a left radial head fracture.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for carpal tunnel syndrome, to include as secondary to service-connected radiculopathy of the right upper extremity; sensory neuropathy of the left upper extremity; degenerative joint disease of the cervical spine; and residuals of a left radial head fracture is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


